Citation Nr: 9903003	
Decision Date: 02/02/99    Archive Date: 02/10/99

DOCKET NO.  96-23 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for passive aggressive 
personalty disorder.

2.  Whether new and material evidence has been received to 
warrant reopening a claim of entitlement to service 
connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Army and Air Force Mutual Aid 
Association


WITNESSES AT HEARING ON APPEAL

Appellant and [redacted]



ATTORNEY FOR THE BOARD

S. M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1948 to April 
1949.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the benefits sought on 
appeal. 

Additional documentation and medical treatment records were 
received in August 1998 after the case had been certified to 
the Board by the agency of original jurisdiction (AOJ); the 
medical records appear duplicative of other records 
previously submitted.  Nevertheless, although such evidence 
has not first been considered by the AOJ, the submission was 
accompanied by a waiver of referral to the AOJ.  38 C.F.R. 
§ 20.1304 (1998). 

The new and material evidence issue certified for appeal was 
styled as whether new and material evidence has been received 
to warrant reopening a claim of entitlement to service 
connection for mental disorders.  However, the pertinent 
issues itemized in the statements of the case appear to have 
been drawn more narrowly and limited to reopening a claim of 
entitlement to service connection for borderline mental 
ability.  Notwithstanding, the RO addressed the veteran's 
claim both in terms of a mental disorder and a borderline 
mental ability.  See e.g. supplemental statement of the case 
dated in July 1996.  The Board notes that the veteran 
confirmed that the issue on appeal was for mental disorders 
and provided testimony relating to both nervousness and 
borderline mental disability.  The Board perceives no 
prejudice to the veteran in construing the new and material 
evidence issue on appeal as one for an acquired psychiatric 
disorder. 

FINDINGS OF FACT

1.  A passive-aggressive personality disorder is not a 
disease or disability for VA compensation purposes.

2.  In a decision dated December 1987, the Board denied the 
veteran's claim for entitlement to service connection for an 
acquired psychiatric disorder on the basis that his 
borderline mental ability was a congenital or developmental 
condition.

3.  That evidence associated with the claims file subsequent 
to the December 1987 decision is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered to decide fairly the merits of the 
claim. 


CONCLUSIONS OF LAW

1.  A passive-aggressive personality disorder is not a 
disease or disability for which service connection may be 
granted.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1998).

2.  The December 1987 Board decision which determined that 
new and material evidence had not been submitted to warrant 
reopening a claim of entitlement to service connection for an 
acquired psychiatric disorder is final.  38 U.S.C.A. § 7103 
(West 1991); 38 C.F.R. § 20.1100 (1998). 

3.  New and material evidence to reopen the claim for service 
connection for an acquired psychiatric disorder has not been 
submitted.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§ 3.156 (1998).   






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Passive Aggressive Personality Disorder

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by service 
in the Armed Forces.  38 U.S.C.A. § 1131 (West 1991).  The 
veteran and his representative maintain that service 
connection is warranted for a passive-aggressive personality 
disorder.  However, personality disorders are not diseases or 
injuries within the meaning of applicable legislation 
providing veteran's compensation benefits.  38 C.F.R. 
§§ 3.303(c), 4.9, 4.127 (1998); Beno v. Principi, 3 Vet. App. 
439 (1992).  Since the law is controlling, the appeal as to 
this issue must be denied.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

New and Material Evidence - Acquired Psychiatric Disorder 

The veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder most recently was previously 
considered and denied by the RO in September 1985.  The 
veteran appealed that decision and in December 1987, the 
Board affirmed the RO's denial on the basis that borderline 
mental ability is a congenital or developmental condition and 
that the veteran did not have an acquired psychiatric 
disorder that was incurred in or aggravated by service.  

The law provides that when the Board disallows a claim, the 
disallowance becomes final unless the Chairman determines 
that reconsideration is warranted, or another exception to 
finality applies.  Otherwise, no claim based upon the same 
factual basis shall be considered.  38 U.S.C.A. §§ 7103, 7104 
(West 1991); 38 C.F.R. § 20.1100 (1998).  As the veteran did 
not request reconsideration of that decision by the Board, 
the December 1987 decision is final.

Once a decision becomes final under 38 U.S.C.A. §§ 7103, 
7104, new and material evidence must be submitted to reopen 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Suttman 
v. Brown, 5 Vet. App. 127, 135 (1993).  New evidence 
submitted to reopen a claim will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The Board must review all evidence submitted since the claim 
was finally disallowed on any basis.  See Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  If the Board's decision is 
favorable to the veteran, his claim must be reopened and 
decided on the merits.  See Glynn v. Brown, 6 Vet. App. 523, 
528-29 (1994). 

The U.S. Court of Appeals for the Federal Circuit in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), considered evidence 
material when it was probative of the issue at hand and there 
was a reasonable possibility of a change in outcome when 
viewed in light of all the evidence of record.  The Federal 
Circuit reasoned that the regulation on point, 38 C.F.R. 
§ 3.156(a), merely requires that the newly submitted evidence 
"be so significant that it must be considered in order to 
fairly decide the merits of the claim."  In light of the 
recent ruling in Hodge, the Court of Veterans Appeals 
concluded that "Hodge provides for a reopening standard 
which calls for judgments as to whether new evidence (1) 
bears directly or substantially on the specific matter, and 
(2) is so significant that it must be considered to fairly 
decide the merits of the claim.  Fossie v. West, No. 96-1695 
(U.S. Vet. App. Oct. 30, 1998).  

The evidence that was of record at the time of the prior 
denial includes service medical records, including a 
psychiatric evaluation dated in February 1949 diagnosing the 
veteran with borderline mental ability without evidence of 
active nervous or mental disease.  That report also noted 
that while the veteran had low mental ability, it was not 
severe enough to be diagnostic.  

The additional evidence that has been associated with the 
veteran's claims file since the December 1987 Board decision 
includes: several copies of the aforesaid February 1949 
report, hearing testimony from several hearings before the RO 
and one before the Board in August 1998; statements of the 
veteran, medical evidence dated in 1985, diagnosing the 
veteran with passive aggressive personality disorder and with 
a back injury and more recent medical evidence from 1991 
pertaining to a scrotal abscess, diabetes mellitus and visual 
problems.  No comment was made on the etiology of any such 
disorders or reference to any in service incident or 
otherwise to the veteran's military service.

The veteran's testimony and written statements indicate his 
belief that he is entitled to service connection for either 
mental deficiency and/or an acquired psychiatric disorder 
because he was not diagnosed with such conditions upon 
entrance into service.  Such argument was previously 
considered and determined inadequate as a basis to reopen the 
veteran's claim.  There was no psychiatric disorder on 
discharge from service, and mental deficiency is not a 
disease or injury within the meaning of applicable 
legislation providing veteran's compensation benefits.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1997); Beno v. Principi, 3 
Vet. App. 439 (1992).  

The documentary evidence presented subsequent to the December 
1987 Board decision is either irrelevant (i.e., medical 
evidence of scrotal abscess, diabetes mellitus, decreased 
vision) because it does not bear directly on the matter under 
consideration (decreased mental functioning and/or an 
acquired psychiatric disorder) or redundant (i.e., evidence 
of borderline mental ability), and none of the additional 
evidence is material because it is not so significant that it 
must be considered to decide fairly the merits of the claim.  
38 C.F.R. § 3.156; Hodge, supra.  The record remains devoid 
of competent evidence that medically links a current acquired 
psychiatric condition with remote events of service.  Elkins 
v. Brown, 8 Vet. App. 391 (1995); Cox v. Brown, 5 Vet. App. 
95 (1993). 

The veteran's testimony at his hearing before the RO and 
before the Board, to the extent it is not cumulative of 
previous testimony, bears directly, but not substantially 
upon the specific matter under consideration, and by itself 
and in connection with evidence previously assembled is not 
so significant that it must be considered to decide fairly 
the merits of the claim.  The new evidence merely suggests 
that the nervous condition may have occurred shortly after 
service, and alleges that the veteran's service medical 
records may be inaccurate.  The new evidence does not include 
a competent medical opinion that any currently diagnosed 
disorder is linked to any service connected injury or to any 
other inservice incident. 

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current problems 
result from his military service in 1948-1949 are inadequate 
to that end, see Espiritu v. Derwinski, 2 Vet. App. 492, 494-
5 (1992) (holding that laypersons are not competent to offer 
medical opinions), nor do they provide a sufficient basis for 
reopening the previously disallowed claim.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1995) (holding that where 
resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

Based on the foregoing, the Board concludes that, inasmuch as 
no new and material evidence has been presented to reopen the 
previously disallowed claim, the prior decision remains 
final.  Accordingly, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to service connection for a passive-aggressive 
personality is denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric condition is not reopened. 



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.






- 8 -


